Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gokalp Bayramoglu on January 13, 2022.

The application has been amended as follows: 
In the Claims:
Claim 1 has been amended in its entirety, to the following:
-- 1. An exoskeleton finger rehabilitation training apparatus, comprising: a housing, a first motor and a second motor, wherein the first motor and the second motor are disposed inside the housing, and a direction of an output shaft of the first motor is opposite to a direction of an output shaft of the second motor, wherein the output shaft of the first motor is provided with a first motor gear, a right side of the first motor gear is engaged with an arc-shaped first transmission gear, and an edge of the first transmission gear is sequentially connected to an index finger sleeve and a middle finger sleeve, wherein the index finger sleeve and the middle finger sleeve are axially 
Claim 2, lines 3-4, the phrase “, the first transmission gear is an arc-shaped external gear, and the second transmission gear is an arc-shaped internal gear” has been deleted.
Claim 3 has been cancelled.
Claim 4, line 2, the phrase “claim 3” has been amended to --claim 2--.
Claim 5, line 2, the phrase “claim 3” has been amended to --claim 2--.
Claim 7, the last two lines, the phrase “the rotation speed” has been amended to --the rotating speed--.
Claim 9, the last line, the phrase “the rotation speed” has been amended to --the rotating speed--.

Claim 11, the last line, the phrase “the rotation speed” has been amended to --the rotating speed--.
Claim 12, the last line, the phrase “the rotation speed” has been amended to --the rotating speed--.
Claim 13, the last line, the phrase “the rotation speed” has been amended to --the rotating speed--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Ryu et al. (2017/0042704) discloses an exoskeleton finger rehabilitation training apparatus comprising, a housing (case 140, Fig. 1), a first motor (top actuator 112, Fig. 1) and a second motor (bottom actuator 112, Fig. 1), wherein the first motor and the second motor are disposed inside the housing (glove 102 and casing 140 form a housing, Fig. 1), and a direction of an output shaft of the first motor is opposite to a direction of an output shaft of the second motor (see Fig. 1), wherein the output shaft of the first motor is provided with a first transmission mechanism (pulley) that is sequentially connected to an index finger sleeve (130, 132, Fig. 1) and a plurality of the finger sleeves are axially arranged (see Fig. 1); the output shaft of the second motor is provided with a second transmission mechanism (pulley) that is sequentially connected to a ring finger sleeve (130, 132, Fig. 1), wherein the finger sleeves are axially arranged (see Fig. 1); and the housing is further provided with a thumb sleeve (130, 132, on the thumb, Fig. 1).
Furthermore, although Ryu does not specifically disclose that each of the first and second motors drives a pair of fingers, respectively, this feature is generally taught by Leuthardt et al. (2014/0277582) wherein respective finger groups are controlled by first and second motors (318a, 318b, Fig. 7A-7B. One motor controls the movement of the index finger and middle finger while the other motor controls the movement of the ring finger and pinky finger). Additionally, Perry et al. (2019/0029909) discloses a finger rehabilitation device with first and second motors (110, 111, Fig. 3B) that have first and second motor gears (pinions such as 172, see Fig. 3B), and transmission gear(s) (see the arc-shaped gears in Fig. 3B). These first and second motors of Perry are used to control different groups of fingers (motor 110 actuates the middle, ring, and pinky fingers and motor 111 actuates the index finger; see para. [0044]).
However, none of the prior art of record teaches, discloses, or fairly suggests the claimed combination of two motors with their motor shafts in opposite directions and wherein the first arc-shaped transmission gear is connected to the rotary shaft of the first transmission gear by using a first radius-connecting rod, and the second arc-shaped transmission gear is connected to the rotary shaft of the second transmission gear by using a second radius-connecting rod. Therefore, claims 1-2, 4-9, 11-13 have been found allowable, since any conclusion of obviousness would be based upon improper hindsight, relying on knowledge gleaned solely from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song et al. (2021/0401657) discloses a related finger rehabilitation exoskeleton device. Lan (2019/0336382) discloses a related exoskeleton device for the hand that has an arc-shaped gear and a motor gear. Dechev et al. (2015/0112451) discloses a related finger exoskeleton device with a plurality of pressure sensors and rotational angle sensors. Nguyen (2012/0059291) discloses a related finger exoskeleton device wherein each drive motor has force and displacement sensors to provide feedback to the motor. Al Najjar et al. (10,449,677) discloses a related exoskeleton device for the hand/fingers which has a related motor gear and transmission gear to drive a group of fingers. Torgerson (5,697,892) discloses a related finger exoskeleton device with a motor, housing, gear assembly, and radius-connecting arms. Ketchum (3,756,222) discloses a related finger exoskeleton device with a motor drive means carried in a housing and a plurality of finger sleeves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785